DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 8, 9, 11-15, 18, 20-26, 35-37, and 39-45 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Klein et al. US 2014/0200597 discloses a device for sealing an aperture, the device comprising a support member comprising a base, a column comprising a locking tab, an extra-arterial shoe, and a delivery system. 
However, Klein et al. does not disclose the locking tabs engaging with an engagement slot of the extra-arterial shoe, wherein the engagement slot is splayed during the distal movement of the extra-arterial shoe.
Grant et al. US 2013/0274795 discloses a device for sealing an aperture, comprising a support member comprising a base, and a sealable member, a column, and a delivery system.
However, Grant et al. does not disclose locking tabs engaging with an engagement slot of an extra-arterial shoe, wherein the engagement slot is splayed during the distal movement of the extra-arterial shoe.
No combination of Klein et al., Grant et al. and prior art of record or prior art at large serves to rectify the deficiencies of Klein et al and Grant et al. in regard to the limitations of the claim.  Further, the prior art of record, as well as the prior art at large, alone or in combination, fails to remedy those deficiencies listed above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L/Examiner, Art Unit 3771